                       Case 5:20-cv-05799-LHK Document 186 Filed 09/21/20 Page 1 of 6


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                    kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                     jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)             erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                 dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                           asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ STATEMENT OF
               21                   v.                              COMPLIANCE WITH DKT. 183

               22      WILBUR L. ROSS, JR., et al.,                 Date:    TBD
                                                                    Time:    TBD
               23                                     Defendants.   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               24

               25

               26

               27

               28

                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                      PLFTS.’ STMT. OF COMPLIANCE WITH DKT. 183
                        Case 5:20-cv-05799-LHK Document 186 Filed 09/21/20 Page 2 of 6


                   1          The Court ordered the parties to provide a pdf file of all the key documents identified

                   2   thus far. See Dkt. 183. Because some of the files identified by Plaintiffs have not been filed on

                   3   the public docket, Plaintiffs will provide its file to the Court’s Proposed Orders email

                   4   (lhkpo@cand.uscourts.gov) via a secure transfer similar to how Defendants have provided

                   5   similar documents.

                   6

                   7

                   8

                   9
                       Dated: September 21, 2020                          LATHAM & WATKINS LLP
               10
                                                                          By: /s/ Sadik Huseny
               11                                                            Sadik Huseny
               12                                                         Steven M. Bauer (Bar No. 135067)
                                                                          steven.bauer@lw.com
               13                                                         Sadik Huseny (Bar No. 224659)
                                                                          sadik.huseny@lw.com
               14                                                         Amit Makker (Bar No. 280747)
                                                                          amit.makker@lw.com
               15                                                         Shannon D. Lankenau (Bar. No. 294263)
                                                                          shannon.lankenau@lw.com
               16                                                         LATHAM & WATKINS LLP
                                                                          505 Montgomery Street, Suite 2000
               17                                                         San Francisco, CA 94111
                                                                          Telephone: 415.391.0600
               18                                                         Facsimile: 415.395.8095
               19                                                         Richard P. Bress (admitted pro hac vice)
                                                                          rick.bress@lw.com
               20                                                         Melissa Arbus Sherry (admitted pro hac vice)
                                                                          melissa.sherry@lw.com
               21                                                         Anne W. Robinson (admitted pro hac vice)
                                                                          anne.robinson@lw.com
               22                                                         Tyce R. Walters (admitted pro hac vice)
                                                                          tyce.walters@lw.com
               23                                                         Genevieve P. Hoffman (admitted pro hac vice)
                                                                          genevieve.hoffman@lw.com
               24                                                         Gemma Donofrio (admitted pro hac vice)
                                                                          gemma.donofrio@lw.com
               25                                                         LATHAM & WATKINS LLP
                                                                          555 Eleventh Street NW, Suite 1000
               26                                                         Washington, D.C. 20004
                                                                          Telephone: 202.637.2200
               27                                                         Facsimile: 202.637.2201
               28
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1       PLFTS.’ STMT. OF COMPLIANCE WITH DKT. 183
                        Case 5:20-cv-05799-LHK Document 186 Filed 09/21/20 Page 3 of 6


                   1                                          Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
                   2                                          Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
                   3                                          California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
                   4
                       Dated: September 21, 2020              By: /s/ Jon M. Greenbaum
                   5                                          Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
                   6                                          Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
                   7
                                                              Ezra D. Rosenberg (admitted pro hac vice)
                   8                                          erosenberg@lawyerscommittee.org
                                                              Dorian L. Spence (pro hac vice forthcoming)
                   9                                          dspence@lawyerscommittee.org
                                                              Maryum Jordan (pro hac vice forthcoming)
               10                                             mjordan@lawyerscommittee.org
                                                              Ajay Saini (admitted pro hac vice)
               11                                             asaini@lawyerscommitee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               12                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               13                                             RIGHTS UNDER LAW
               14                                             1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               15                                             Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
               16
                                                              Attorneys for Plaintiffs National Urban League;
               17                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               18                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               19                                             NAACP; and Navajo Nation
               20
                                                              Wendy R. Weiser (admitted pro hac vice)
               21                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (admitted pro hac vice)
               22                                             wolf@brennan.law.nyu.edu
                                                              Kelly M. Percival (admitted pro hac vice)
               23                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               24                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               25                                             Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
               26

               27                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               28                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            2       PLFTS.’ STMT. OF COMPLIANCE WITH DKT. 183
                        Case 5:20-cv-05799-LHK Document 186 Filed 09/21/20 Page 4 of 6


                   1                                          Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
                   2
                                                              Mark Rosenbaum (Bar No. 59940)
                   3                                          mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
                   4
                                                              610 South Ardmore Avenue
                   5                                          Los Angeles, California 90005
                                                              Telephone: 213.385.2977
                   6                                          Facsimile: 213.385.9089

                   7                                          Attorneys for Plaintiff City of San Jose

                   8                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   9                                          Jason Searle (pro hac vice forthcoming)
                                                              jasearle@nndoj.org
               10                                             NAVAJO NATION DEPARTMENT OF
               11                                             JUSTICE
                                                              P.O. Box 2010
               12                                             Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               13
                                                              Attorneys for Navajo Nation
               14
                       Dated: September 21, 2020              By: /s/ Danielle Goldstein
               15                                             Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
               16                                             Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               17
                                                              Danielle Goldstein (Bar No. 257486)
               18                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               19                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               20                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               21                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               22                                             Facsimile: 213.978.8312
               23                                             Attorneys for Plaintiff City of Los Angeles
               24
                       Dated: September 21, 2020              By: /s/ Michael Mutalipassi
               25                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               26                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               27                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               28                                             Salinas, CA 93901

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3       PLFTS.’ STMT. OF COMPLIANCE WITH DKT. 183
                        Case 5:20-cv-05799-LHK Document 186 Filed 09/21/20 Page 5 of 6


                   1                                          Telephone: 831.758.7256
                                                              Facsimile: 831.758.7257
                   2
                                                              Attorneys for Plaintiff City of Salinas
                   3
                       Dated: September 21, 2020              By: /s/ Rafey S. Balabanian
                   4
                                                              Rafey S. Balabanian (Bar No. 315962)
                   5                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   6                                          lhough@edelson.com
                                                              EDELSON P.C.
                   7                                          123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
                   8                                          Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
                   9
                                                              Rebecca Hirsch (admitted pro hac vice)
               10                                             rebecca.hirsch2@cityofchicago.org
               11                                             CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
               12                                             Mark A. Flessner
                                                              Stephen J. Kane
               13                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               14                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               15
                                                              Attorneys for Plaintiff City of Chicago
               16
                       Dated: September 21, 2020              By: /s/ Donald R. Pongrace
               17                                             Donald R. Pongrace (admitted pro hac vice)
               18                                             dpongrace@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               19                                             LLP
                                                              2001 K St., N.W.
               20                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               21                                             Facsimile: 202-887-4288
               22                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               23                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               24                                             1999 Avenue of the Stars, Suite 600
               25                                             Los Angeles, CA 90067-6022
                                                              Phone: 213.254.1270
               26                                             Fax: 310.229.1001

               27                                             Attorneys for Plaintiff Gila River Indian
                                                              Community
               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4        PLFTS.’ STMT. OF COMPLIANCE WITH DKT. 183
                        Case 5:20-cv-05799-LHK Document 186 Filed 09/21/20 Page 6 of 6


                   1                                           ATTESTATION
                   2           I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
                   3   document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
                   4
                       in this filing.
                   5

                   6   Dated: September 21, 2020                         LATHAM & WATKINS LLP

                   7                                                     By: /s/ Sadik Huseny
                                                                             Sadik Huseny
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20
               21

               22

               23

               24

               25

               26

               27

               28
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       5       PLFTS.’ STMT. OF COMPLIANCE WITH DKT. 183
